Dismissed and Opinion Filed December 16, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01389-CV

 CAROL ODOM AND SENIOR CARE CENTERS, L.L.C. A/K/A FAIR PARK SENIOR
                    CARE CENTERS, Appellants
                              V.
                   WATT CARROLL, JR, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-00114-E

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Stoddart
               Before the Court is appellants’ December 9, 2014, unopposed motion to dismiss

the appeal. In the motion, the parties state they have resolved all matters in dispute between them

and request we dismiss the appeal. We grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a).




                                                   / Craig Stoddart/
141389F.P05                                        CRAIG STODDART
                                                   JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CAROL ODOM AND SENIOR CARE                          On Appeal from the 101st Judicial District
CENTERS, L.L.C. A/K/A FAIR PARK                     Court, Dallas County, Texas
SENIOR CARE CENTERS, Appellants                     Trial Court Cause No. DC-13-00114-E.
                                                    Opinion delivered by Justice Stoddart.
No. 05-14-01389-CV        V.                        Justices Francis and Evans participating.

WATT CARROLL, JR, Appellee

       Based on appellants’ December 9, 2014, unopposed motion to dismiss the appeal, and in
accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 16th day of December, 2014.




                                             –2–